On order of the Court, the application for leave to appeal the January 30, 2018 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and we REMAND this case to that court for reconsideration in light of Marik v. Marik , 501 Mich. 918, 903 N.W.2d 194 (2017), and Royce v. LaPorte , unpublished per curiam opinion of the Court of Appeals, issued May 8, 2018 (Docket Nos. 337549 and 340354). The motion for sanctions for vexatious proceedings is DENIED.
We do not retain jurisdiction.